Citation Nr: 1705194	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  14-21 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to July 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2015, a hearing was held before a Veterans Law Judge (VLJ) in Washington, D.C.; a transcript of the hearing is in the record.  In November 2015, the Board remanded the matter for additional development.  The claims file has been reassigned to the undersigned.

The Board's November 2015 remand also addressed claims of service connection for Meniere's disease and tinnitus.  A July 2016 rating decision granted the Veteran service connection for Meniere's disease to include tinnitus.  Those matters are no longer on appeal before the Board.

In November 2016, the Veteran was notified that the VLJ who held the September 2015 hearing is no longer with the Board and offered the opportunity for a hearing before the VLJ who would decide his case.  In a November 2016 statement, he declined another hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A hearing loss disability was not manifested in service; sensorineural hearing loss (SNHL) was not manifested within one year following the Veteran's separation from service; and the preponderance of the evidence is against a finding that his current hearing loss is related to his service.




CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a December 2013 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, at the September 2015 Board hearing, the appellant was advised of what is needed to substantiate the claim on appeal (evidence of a nexus between the claimed hearing loss and his service); his testimony reflects that he is aware of what is necessary to substantiate the claim.

The Veteran's service treatment records (STRs) are associated with the record, and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in February 2016, and a March 2016 addendum.  As will be discussed in greater detail below, the Board finds the examination and opinion reports to (cumulatively) be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disease first diagnosed after service may be service connected if all the evidence, including pertinent service records, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, to include SNHL (as an organic diseases of the nervous system), may service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of nervous system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Nexus of a chronic disease to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection for such disability to be granted.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for hearing loss must show, as is required in any claim of service connection, that a current hearing loss is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Veteran contends that his bilateral hearing loss resulted from exposure to hazardous levels of noise in service.  His DD 214 reflects that his MOS was aviation technician.  Given his occupation in service and his accounts of exposure to noise in service, it may reasonably be conceded that he was exposed to hazardous level noise in service.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of hearing loss.  On August 1967 service enlistment examination, audiometry revealed that puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
Right 
20
10
10
Not tested
5
Left
25
10
10
Not tested
5

Audiometry in service prior to October 31, 1967 is assumed to have been recorded in ASA units unless otherwise specified.  The values reported above reflect conversions of findings expressed in ASA units to the current standard of ISO units for consistency/comparison purposes.

June 1971 service separation examination audiometry revealed that puretone thresholds were: 

HERTZ
500
1000
2000
3000
4000
Right 
20
5
5
0
0
Left
10
5
0
5
5

At 6000 Hertz, puretone thresholds were 0 decibels for the right ear and 35 decibels for the left.

On June 1983 private treatment, the Veteran reported a possible reduction in hearing acuity, especially if there was background noise.  He reported that this had been going on for years, especially noted when he was in the Navy.  He reported that he had worked around jets for years.  Audiometry revealed that puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
Right 
10
10
10
Not tested
5
Left
15
5
10
30
Not tested

The testing was interpreted as showing right ear hearing within normal limits and a mild high frequency SNHL in the left ear.  The impressions included neurosensory hearing loss possibly due to acoustic trauma.  On July 1983 treatment, the Veteran reported that his hearing had declined since 1977; an audiogram was interpreted as showing no problems.  In August 1984 Dr. Shaia stated that the Veteran's audiogram demonstrated a high tone SNHL.  In an October 1987 Dr. Shaia noted that the Veteran's audiogram was normal.

On August 2009, February 2010 and August 2010 private treatment, the Veteran reported hearing loss; on physical examination, his hearing to conversational voice was mildly impaired.

On August 2010 private treatment, audiometry revealed right ear hearing within normal limits from 250 to 2000 hertz with mild to moderate SNHL from 3000 to 8000 Hertz, left ear mild mixed loss from 250 to 2000 Hertz with moderate high frequency SNHL, and excellent speech discrimination bilaterally.

On February 2012 private treatment, the Veteran's conversational voice hearing was noted to be moderately impaired, left greater than right.  On August 2012 treatment, he reported subjective worsening of hearing.

In an August 2013 statement, treating internist Dr. Salsano stated that the Veteran had been under his care for several years.  He stated that the Veteran had had progressively worsening high frequency neurosensory hearing loss and opined that it appeared to have begun while the Veteran was on active duty in the military.  Dr. Salsano stated that he had reviewed extensive medical records from the Veteran's time of active duty as well as consultant notes and extensive auditory testing since his retirement from the Navy; he opined that repeat audiograms over the years clearly show an origin of the Veteran's hearing loss while on active duty, presumably from high decibel noise injury to his hearing function.

In a September 2013 statement, treating otolaryngologist Dr. Roche stated that he had been treating the Veteran for over 10 years.  He stated that the Veteran has a moderate SNHL, worse in the left ear.  He noted that the Veteran had a normal audiogram when he entered the military and within four years a follow up audiogram showed a decrease in his hearing in the high frequency level on the left side, and this hearing loss had been progressive.  Dr. Roche stated that the Veteran was subjected to loud noise exposure while on duty and while off duty, including maintenance and repair of Cougar jets, as well as guns and gunshot shooting while a young man in the military off duty.  He stated, "I believe [the Veteran's] ... high frequency hearing loss has a high probability of being caused by his military service and loud noise exposure during his years of duty, both on and off, experience."  He noted that, while the Veteran's hearing loss is progressive, later in life he had not been exposed to further injuries from exposure to loud noise.

At the September 2015 Board hearing, the Veteran testified that he spent two years in service as an aviation electronic technician.  He related that the greatest noise factor during this duty was when a pilot had problems with his radio, he would take a sound attenuator off his ears with the jet running and climb up to the pilot next to the jet intake.  He testified that there was tremendous jet noise from working in the center of the flight line.  He testified that on one occasion, he was hanging onto the side of a plane when a lightning bolt struck and he was blown backwards off the plane by the static charge.  He testified that after service he worked in his family's tropical fish and pet supply center, which was a very quiet atmosphere, and none of his jobs after service involved high intensity noise.

On February 2016 VA examination (pursuant to the Board's November 2015 remand), audiometry revealed that puretone thresholds, in decibels, were:

HERTZ
500
1000
2000
3000
4000
Right 
20
30
40
50
65
Left
25
30
40
70
75

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left.  The diagnosis was SNHL and high frequency SNHL bilaterally.  The examiner stated that she could not provide a medical opinion regarding the etiology of the Veteran's bilateral hearing loss without resorting to speculation.  The examiner noted that the August 1967 enlistment examination showed thresholds measured at 500, 1000, 2000, and 4000 Hertz, and the June 1971 separation examination showed thresholds measured at 500, 1000, 2000, 3000, 4000, and 6000 Hertz; there were no threshold shifts (20 decibels or greater change) noted at any frequencies which have comparison, but there could not be a comparison made at 3000 or 6000 Hertz as there was no entrance threshold at those frequencies.  Conversion from ASA to ISO was performed and did not find a positive threshold shift in either ear.  

Regarding the right ear, the examiner opined that a hearing loss did not exist prior to service and was not noted at any frequency at separation.  Regarding the left ear, a 35 decibel puretone was noted at 6000 Hertz at separation; however, there was no evaluation at that same frequency at entrance into service, therefore the examiner opined that there is no way to know if that 35 decibel loss existed prior to military service or not.  The examiner noted the statement from Dr. Roche that the Veteran "had a normal audiogram when he entered the military and within four years a follow up audiogram showed a decrease in his hearing in the high frequency level on the left side."  The examiner opined that the two tests actually show no change when comparing entrance to exit for those frequencies recorded at entrance, noting that 6000 Hertz was not tested at entrance but was tested at exit.  The examiner opined that it would be incorrect to state that the hearing was normal at entrance but not at exit without comparing all frequencies; given the lack of testing at 6000 Hertz in the left ear at entrance, an opinion as to whether or not a hearing loss existed prior to service entrance cannot be made.  The examiner opined that without concrete knowledge that a hearing loss did or did not exist at entrance at 6000 Hertz, one cannot definitively state that a hearing loss occurred or did not occur at that frequency while in service.

The VA examiner stated that the Veteran presently has a mild to moderately severe SNHL in the right ear and a mild to severe mid-high frequency SNHL in the left ear, and opined that this degree of loss was not present when he left service.  The examiner noted that at the time of separation from service, the Veteran exhibited a mild (35 decibel) loss at 6000 Hertz only in the left ear, and this hearing loss had not changed by 1983, when a hearing test was performed at a non-military facility (audiogram was provided by the Veteran for evidence review).  The examiner noted that The Institute of Medicine (in 2006) found that, based on current understanding of auditory physiology, hearing loss from noise injuries occurs immediately following exposure, and that there was no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  The examiner opined that there is no scientific basis on which to conclude that the Veteran's current hearing loss was caused by or the result of military service, to include military noise exposure.

In a March 2016 addendum, citing the Institute of Medicine 2006 study, the VA examiner opined that, even given the Veteran's likely high probability of noise exposure, the hearing found at separation would be the extent of the loss which could be attributed to noise exposure in service.  Regarding the Veteran's exposure to noise from "recreational hunting and shooting" (noted in the addendum opinion request), the examiner stated that one would hope that the Veteran is wearing hearing protection while doing this, as to shoot a gun without hearing protection introduces the great risk of hearing loss from that source.  The examiner opined that no evidence was presented showing that the Veteran does or does not wear hearing protection while hunting or shooting recreationally.  Regarding the statement from Dr. Salsano, the examiner opined that Dr. Salsano's opinion that the Veteran's hearing loss is a result of military noise exposure must be regarded in the same manner as that from Dr. Roche.  The examiner opined again that it would be incorrect to state that the hearing was normal at entrance but not at exit without comparing all frequencies; given the lack of testing at 6000 Hertz in the left ear at entrance, an opinion as to whether or not a hearing loss existed prior to service entrance cannot be made.  The examiner opined that without concrete knowledge that a hearing loss did or did not exist at entrance at 6000 Hertz, one cannot definitively state that a hearing loss occurred or did not occur at that frequency while in service.

Postservice treatment records do not include any further opinions regarding the etiology of the Veteran's hearing loss.

It is not in dispute that the Veteran now has a bilateral hearing loss disability (as defined in 3.385), as such disability was found on VA examination.  What remains for consideration is whether or not the current bilateral hearing loss is etiologically related to his service/acknowledged exposure to noise therein, which is a medical question.  

The evidence shows that the Veteran did not have a hearing loss disability in service, and that SNHL was not manifested to a compensable degree within a year following his discharge from service.  The preponderance of the evidence is against a finding that his current bilateral hearing loss became manifest in service, and persisted, to include as due to exposure to noise therein.  As SNHL is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply.  The Board has also considered whether service connection for hearing loss based on continuity of symptomatology is warranted, but continuity of symptomatology is not demonstrated by evidence in the record.  The Veteran did not report a hearing loss on June 1971 separation examination, and 1983 (some 12 years after service) audiograms did not show a hearing loss disability (as defined by regulation)..  The contemporaneous clinical evaluations in 1971 and 1983 merit greater probative value in this matter than the Veteran's more recent asserts that he has had a hearing loss throughout since service.  Therefore, the Board finds that service connection for bilateral hearing loss based on continuity of symptomatology is not warranted.

The Board finds that the preponderance of the evidence is also against a finding that the Veteran's current bilateral hearing loss may otherwise be etiologically related to his service.  Regarding the dispositive factor of a nexus between the current hearing loss and service/exposure to noise therein, the Board finds the February 2016 VA examination report and March 2016 addendum opinion to merit substantial probative weight. The opinions reflect reviewed of the Veteran's claims file and familiarity with his medical history and lay accounts.  The opinions offered were based on a complete examination and include historically accurate explanation of rationale that cites to supporting factual data.  

In comparison, Dr. Salsano's August 2013 opinion and Dr. Roche's September 2013 opinion warrant less probative weight because they do not accurately portray what the factual data show.  Specifically, as was noted on subsequent 2016 VA examination, and in the addendum opinion, the finding of a 35 decibel puretone threshold at 6000 hertz in the left ear at separation does not support the conclusion that a bilateral hearing loss began in service (as service entrance audiometry did not include testing at 6000 hertz, and there was no basis for comparison).  Furthermore, Drs. Salsano and Roche did not account for the factual data weighing against the Veteran's claim, including that absence of any documentation of complaints of or treatment for hearing loss an extended (some 12 year) period of time postservice, and that a bilateral hearing loss disability was not clinically documented for at least that period of time.

Greater weight may be given to one physician's opinion over another depending on factors such as reasoning employed and the extent to which clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The more probative, and only adequate, medical opinion evidence in the record regarding a nexus between the Veteran's hearing loss disability and his service is in the report of the February 2016 VA examination with March 2016 addendum.  The examiner opined that the Veteran's current hearing loss is unrelated to his service; explained the rationale, citing to relevant factual data and medical literature.  The opinions, cumulatively, reflect familiarity with the entire record, and the rationale includes comment on the opinions by Drs. Salsano and Roche, submitted in support of the Veteran's claim, explaining why the conclusions reached by those providers are not supported by the factual data.  .

The preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss is etiologically related to his service/exposure to noise therein, and against the claim of service connection for such disability.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


